
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.37


EMPLOYMENT AGREEMENT


        This EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of
December 10, 2003 by and between Specialty Laboratories, Inc., a California
corporation (the "Company"), and Maryam Sadri ("Executive"), and is effective
upon execution by the Executive and approval by the Compensation Committee of
the Company's Board of Directors (the "Compensation Committee").

        1.    Duties and Responsibilities.

        A.    Executive shall serve as the Company's Vice-President, Laboratory
Operations or such other title or position as may be designated from time to
time by the Board of Directors.

        B.    Executive agrees to devote his/her full time and attention to the
Company, to use his/her best efforts to advance the business and welfare of the
Company, to render his/her services under this Agreement fully, faithfully,
diligently, competently and to the best of his/her ability, and not to engage in
any other employment activities to the extent such other employment interferes
with the Company's business or the performance of the Executive's duties
hereunder.

        C.    Executive shall be based at the Company's office located in Santa
Monica, California (which the Company may move to Valencia, California), but
Executive may be required to travel to other geographic locations in connection
with the performance of his/her Executive duties.

        2.    Period of Employment.

        Executive's employment with the Company shall be governed by the
provisions of this Agreement for the period commencing December 10, 2003 and
continuing until this Agreement terminates pursuant to written notification by
either the Company or Executive, which notification may occur at any time for
any reason or no reason. The period during which the Executive provides services
to the Company pursuant to this Agreement shall be referenced in this Agreement
as the "Employment Period."

        3.    Cash Compensation.

        A.    Executive's base salary shall be payable in accordance with the
Company's standard payroll schedule ("Base Salary"). Executive's compensation
shall be subject to periodic review by the Company, and may be increased or
decreased in the Company's discretion with approval of the Compensation
Committee.

        B.    For each fiscal year during the Employment Period, Executive shall
be eligible for an incentive bonus in the Company's sole discretion ("Incentive
Bonus"). For each full fiscal year of employment during the Employment Period,
Executive shall be eligible for an Incentive Bonus, targeted at twenty percent
(20%) of his/her annual base salary. The Incentive Bonus amount will be based on
a number of factors, including but not limited to: (1) the financial performance
of the Company as determined and measured by the Company's Board of Directors,
and (2) Executive's achievement of management targets and goals as set by the
Company. The Incentive Bonus amount is intended to reward contribution to the
Company's performance over an entire fiscal year, and to encourage continuing
contribution, and consequently will be paid only if Executive is employed and in
good standing at the time of bonus payments, which generally occurs within
ninety (90) days after the close of the Company's fiscal year. Determination of
the amount of Incentive Bonus, or whether any Incentive Bonus shall be paid,
will be made in the Company's sole discretion.

        C.    The Company shall deduct and withhold from the compensation
payable to Executive hereunder, including the Incentive Bonus (if any), any and
all applicable Federal, state and local income and employment withholding taxes
and any other amounts required or authorized by Executive to be deducted or
withheld by the Company under applicable statutes, regulations, ordinances or
orders governing or requiring the withholding or deduction of amounts otherwise
payable as compensation or wages to employees.

--------------------------------------------------------------------------------


        4.    Equity Participation.

        Pursuant to the Company's 2000 Stock Incentive Plan, Executive may have
previously been granted a specific number of options to purchase shares of the
Company's common stock (the "Options"), with certain vesting schedules and
exercise prices, and except as specifically detailed herein, such grants remain
in effect and are not affected by this Agreement.

        5.    Expense Reimbursement.

        In addition to the compensation specified in Section 3, Executive shall
be entitled, in accordance with the Company's reimbursement policies in effect
from time to time, to receive reimbursement from the Company for reasonable
business expenses incurred by Executive in the performance of his/her duties
hereunder, provided Executive furnishes the Company with vouchers, receipts and
other details of such expenses in the form required by the Company sufficient to
substantiate a deduction for such business expenses under all applicable rules
and regulations of Federal and state taxing authorities.

        6.    Fringe Benefits.

        A.    Executive shall, throughout the Employment Period (after any
applicable waiting period for new employees as specified in Company policies),
be eligible to participate in all group term life insurance plans, group health
plans, accidental death and dismemberment plans and short-term disability
programs and other Executive perquisites which are made available to the
Company's Executives and for which Executive qualifies. The Company's Employee
Handbook, copies of which Executive acknowledges were provided to Executive by
Company, set forth further information concerning these benefits.

        B.    Executive shall earn vacation time during the Employment Period at
the rate of three (3) weeks per year. Vacation shall accrue and be taken
pursuant to the Company's vacation benefit policy set forth in the Company's
Employee/Team Member Handbook, up to a maximum accrual of 160 hours, or four
(4) weeks, of unused vacation time. Once this maximum accrual is reached, the
accrual will stop until Executive reduces the vacation balance by taking
vacation time.

        7.    Severance Pay for Exercise of the At-Will Clause.

        A.    Notwithstanding any of the provisions of this Agreement,
Executive's employment with the Company is "at will", which means that it is not
for a specific term and may be terminated by either the Company or Executive at
any time, for any reason or no reason, without advance notice. Similarly the
Company may change the terms and conditions of Executive's employment at any
time, for any reason, without advance notice.

        B.    Should the Company terminate Executive's employment for Cause (as
defined in Section 9 below), or should Executive voluntarily resign (other than
a resignation for Good Reason (as defined in Section 8 below)), the Company
shall have no obligation to Executive under this Agreement other than for
accrued but unpaid salary and vacation time as of the date of termination.

        C.    If the Company terminates Executive's employment other than for
Cause, or if Executive resigns for Good Reason, the Company shall pay to
Executive (in either a lump sum or on a bi-weekly basis, at the sole discretion
of the Company) severance pay in the amount equivalent to nine (9) months of
Executive's Base Salary immediately preceding such termination of Executive's
employment, and Company shall also make a lump sum payment to Executive of an
amount equivalent to the payments necessary for continuation of Executive's
health benefits for nine (9) months under COBRA (such payments collectively
"Severance Compensation"). Any election of coverage under COBRA will be at
Executive's sole discretion and expense. Executive must comply with the terms
and conditions of COBRA to establish and maintain eligibility. In the event the
provisions of this Section 7(C) are implemented, upon the payment of the
Severance Compensation and any accrued but unpaid salary and vacation time as of
the date of termination have been paid to Executive, the

2

--------------------------------------------------------------------------------


Company shall have no further obligation to Executive under this Agreement. The
Company shall not provide nor reimburse Executive for any supplemental insurance
products, including life insurance.

        D.    The Company shall deduct and withhold from the Severance
Compensation any and all applicable Federal, state and local income and
employment withholding taxes and any other amounts required or authorized by
Executive to be deducted or withheld by the Company under applicable statutes,
regulations, ordinances or orders governing or requiring the withholding or
deduction of amounts otherwise payable as compensation or wages to employees.

        8.    Good Reason.

        For Purposes of this Agreement, "Good Reason" shall mean any of the
following events or occurrences, provided that Executive first provides prompt
written notice to Company of the event or occurrence, and Company has not cured
such event or occurrence within fourteen (14) days of receipt of such notice:

        A.    A material reduction or alteration in the duties,
responsibilities, status, reporting responsibilities, title, or offices that
Executive had with the Company immediately before the reduction;

        B.    A reduction by more than 10% of the annual Base Salary that
Executive was eligible to receive from the Company and its affiliates
immediately before the reduction, or any cumulative reductions totaling more
than 10% of the annual Base Salary of Executive as the effective date of this
Agreement;

        C.    A Change in Control after which the Executive is not offered the
same or equivalent position at no less than ninety percent (90%) of Executive's
Base Salary immediately preceding such Change of Control;

        D.    The failure of any successor to the Company by merger,
consolidation or acquisition of all or substantially all of the business or
assets of the Company to assume the Company's obligations under this Agreement;
or

        E.    A material breach by the Company of its obligations under this
Agreement.

        9.    Cause.

        For purposes of this Agreement, "Cause" shall mean a reasonable belief
by the Board of Directors (or any of the Executive's supervisors) that Executive
has engaged in any one or more of the following: (i) financial dishonesty,
including, without limitation, misappropriation of a material or substantial
quantity of Company funds or property, or any attempt by Executive to secure any
personal profit related to the business or business opportunities of the Company
without the informed, written approval of the Company's Board of Directors;
(ii) gross insubordination; (iii) gross negligence or reckless or willful
misconduct in the performance of Executive's duties; (iv) misconduct which has a
materially adverse effect upon the Company's business or reputation; (v) the
conviction of, or plea of nolo contendre to, any felony involving moral
turpitude or fraud; (vi) the material breach of any provision of this Agreement;
(vii) a material violation of Company policies including, without limitation,
the Company's policies on equal employment opportunity and prohibition of
unlawful harassment; or (viii) the death or Disability of the Executive (as
defined below).

        10.    Failure to Render Service.

        In the event Executive fails for a period of 365 calendar days during
any twelve-month period, as a result of illness, incapacity, Disability (as
defined below), injury, or by reason of any statute law, ordinance, regulation,
order, judgment or decree, to render the services contemplated by this
Agreement, Company, by written notice to Executive, may, to the extent
consistent with applicable law, suspend payment of any salary or other benefits
and/or terminate Executive's employment without

3

--------------------------------------------------------------------------------


those benefits provided herein. For purposes of this Agreement, "Disability"
shall mean the absence of the Executive from this duties with the Company on a
full-time basis for 365 consecutive days as a result of incapacity due to mental
or physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or
his/her legal representative (such agreement as to acceptability not to be
unreasonably withheld).

        11.    Special Change In Control Provisions.

        A.    For purposes of this Agreement, "Change In Control" shall mean any
of the following transactions or events effecting a change in ownership or
control of the Company:

          (i)  a merger, consolidation or reorganization approved by the
Company's stockholders, unless securities representing more than fifty percent
(50%) of the total combined voting power of the voting securities of the
successor company are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Company's outstanding voting securities immediately prior
to such transaction, or

         (ii)  any stockholder-approved transfer or any other disposition of all
or substantially all of the Company's assets, or

        (iii)  the acquisition, directly or indirectly, by any person or related
group of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company's outstanding securities pursuant to a tender or exchange
offer made directly to the Company's stockholders, or

        (iv)  a change in the composition of the Board such that: (a) five
(5) or more Board members resign or are otherwise removed as Board members
within any period of six (6) consecutive months or less; or (b) five (5) or more
Board members opt not to stand for re-election to the Board within any period of
six (6) consecutive months or less; or (c) the authorized number of Board
members is increased or decreased by five (5) or more members within any period
of six (6) consecutive months or less; or (d) any combination of the foregoing
Sections 11(A)(iv)(a-c) occurs, such that five (5) or more Board member
positions are affected by a combination of resignations/removals, the option not
to stand for re-election, or the increase/decrease of the authorized number of
Board members within any period of six (6) consecutive months or less. As an
example of the foregoing, and for illustrative purposes only, in the event that
two (2) Board members resign, one (1) Board member opts not to stand for
re-election, and the authorized number of Board members is increased by two
(2) positions, all of which occur within any period of six (6) consecutive
months or less, a Change of Control will be deemed to have occurred.

        B.    Change in Control Acceleration. In the event of a of a Change in
Control as described in Section 11(A)(iv) herein, the Options, to the extent
outstanding at the time of such Change in Control, but not otherwise vested and
exercisable for all the shares of Common Stock subject to those Options will,
immediately and automatically as of the effective date of such Change in
Control, vest and become exercisable for all of the shares of Common Stock at
the time subject to the Options and may be exercised for any or all of those
shares as fully-vested shares of Common Stock. In the event of a Change of
Control other than that described in Section 11(A)(iv) herein, the Options shall
be governed by the terms of the Company's 2000 Stock Incentive Plan.

        D.    Termination or Resignation Following Change in Control. Following
a Change in Control, should Executive's employment with the Company or successor
company terminate by reason of (i) a resignation for Good Reason within twelve
(12) months after a Change in Control, or (ii) an involuntary termination of
Executive's employment (other than a termination for Cause) within twelve
(12) months after a Change in Control ("Involuntary Termination"), Executive
will become entitled to

4

--------------------------------------------------------------------------------


receive the severance benefits set forth herein, provided and only if Executive
executes and delivers to the Company or successor company a general release (in
form and substance substantially similar to that in Exhibit A hereto or such
other form as mutually agreed to by Executive and Company or successor company).

        12.    Additional Restrictive Covenants.

        A.    Executive acknowledges and agrees that given the extent and nature
of the confidential and proprietary information he/she will obtain during the
course of his/her employment with the Company, it would be inevitable that such
confidential information would be disclosed or utilized by the Executive should
he/she obtain employment from, or otherwise become associated with, an entity or
person that is engaged in a business or enterprise that directly competes with
the Company. Consequently, if in any period during which the Executive is
receiving payments from the Company as a severance benefit, including but not
limited to severance pay pursuant to Section 7, Executive shall, without prior
written consent of the Company's Board of Directors, directly or indirectly own,
manage, operate, join, control or participate in the ownership, management,
operation or control of, or be employed by, render service to or be connected in
any manner with, any enterprise which is engaged in any business directly
competitive with that of the Company, then Company may, in its sole discretion,
permanently and/or temporarily cancel and/or suspend any remaining severance
payments to Executive. Cancellation or suspension of payments to Executive under
this Section 12(A) shall not be deemed a breach of this Agreement by Company.
The provisions of this Section 12(A) shall not apply to any passive investment
representing an interest of less than two percent (2%) of an outstanding class
of publicly-traded securities of any company or other enterprise.

        B.    During the Employment Period, and for any additional period
thereafter during which the Executive is receiving payments from the Company as
a severance benefit, including but not limited to severance pay pursuant to
Section 7, Executive shall not encourage or solicit any of the Company's
employees to leave the Company's employ for any reason or interfere in any other
manner with employment relationships at the time existing between the Company
and its employees. In addition, Executive shall not solicit, directly or
indirectly, business from any client of the Company, induce any of the Company's
clients to terminate their existing business relationship with the Company or
interfere in any other manner with any existing business relationship between
the Company and any client or other third party.

        C.    Executive acknowledges that monetary damages may not be sufficient
to compensate the Company for any economic loss which may be incurred by reason
of his/her breach of the foregoing restrictive covenants. Accordingly, in the
event of any such breach, the Company shall, in addition to the termination of
this Agreement and any remedies available to the Company at law, be entitled to
obtain equitable relief in the form of an injunction precluding Executive from
continuing such breach.

        13.    Proprietary Information.

        As a condition of Executive's employment with the Company, Executive
will execute (or has already executed) the Company's standard Confidential
Information and Assignment of Inventions Agreement. Executive's obligations
pursuant to the Confidential Information and Assignment of Inventions Agreement
will survive termination of Executive's employment with the Company.

        14.    Successors and Assigns.

        This Agreement is personal in its nature and the Executive shall not
assign or transfer his/her rights under this Agreement. The provisions of this
Agreement shall inure to the benefit of, and be binding on each successor of the
Company whether by merger, consolidation, transfer of all or substantially all
assets (whether or not such transaction qualifies as a Change in Control) or
otherwise and the heirs and legal representatives of Executive.

5

--------------------------------------------------------------------------------


        15.    Notices.

        Any notices, demands or other communications required or desired to be
given by any party shall be in writing and shall be validly given to another
party if served either personally or if deposited in the United States mail,
certified or registered, postage prepaid, return receipt requested. If such
notice, demand or other communication shall be served personally, service shall
be conclusively deemed made at the time of such personal service. If such
notice, demand or other communication is given by mail, such notice shall be
conclusively deemed given forty-eight (48) hours after the deposit thereof in
the United States mail addressed to the party to whom such notice, demand or
other communication is to be given as hereinafter set forth:

        To the Company:

Human Resources Department
Specialty Laboratories, Inc.
2211 Michigan Avenue
Santa Monica, California 90404

        To Executive at the current address as noted in personnel file at
Company.

Any party may change its address for the purpose of receiving notices, demands
and other communications by providing written notice to the other party in the
manner described in this Section.

        16.    Governing Documents.

        This Agreement along with the documents expressly referenced in this
Agreement constitute the entire agreement and understanding of the Company and
Executive with respect to the terms and conditions of Executive's employment
with the Company and the payment of severance benefits and supersedes all prior
and contemporaneous written or verbal agreements and understandings between
Executive and the Company relating to such subject matter, including without
limitation the letter agreement dated September 12, 2003. This Agreement may
only be amended by written instrument signed by Executive and an authorized
officer of the Company. Any and all prior agreements, understandings or
representations relating to the Executive's employment with the Company are
terminated and cancelled in their entirety and are of no further force or
effect.

        17.    Governing Law.

        The provisions of this Agreement will be construed and interpreted under
the laws of the State of California. If any provision of this Agreement as
applied to any party or to any circumstance should be adjudged by a court of
competent jurisdiction to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court, the application of any other
provision of this Agreement, or the enforceability or invalidity of this
Agreement as a whole. Should any provision of this Agreement become or be deemed
invalid, illegal or unenforceable in any jurisdiction by reason of the scope,
extent or duration of its coverage, then such provision shall be deemed amended
to the extent necessary to conform to applicable law so as to be valid and
enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.

        18.    Remedies.

        All rights and remedies provided pursuant to this Agreement or by law
shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies hereunder or may
seek damages or specific performance in the event of another party's

6

--------------------------------------------------------------------------------


breach hereunder or may pursue any other remedy by law or equity, whether or not
stated in this Agreement.

        19.    Arbitration.

        A.    Except as provided for in Section 12(C), and to the fullest extent
allowed by law, any controversy or claim arising out of or relating to
Executive's employment with the Company or anything set forth herein, shall be
settled by final and binding arbitration, conducted in Los Angeles County, by an
arbitrator selected in accordance with the procedure set forth below. Possible
disputes covered by the foregoing, include (without limitation) claims pursuant
to Title VII of the Civil Rights Act, the California Fair Employment and Housing
Act and comparable statutes in other states if applicable, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, and any other
statutes relating to an employee's relationship with his/her employer. The
Executive and the Company shall initially confer and attempt to reach agreement
on the individual to be appointed as the arbitrator. If no agreement is reached,
the Executive and the Company shall request from the Judicial Arbitration and
Mediation Services ("JAMS") a list of five (5) retired judges affiliated with
JAMS. The Executive and the Company shall each alternately strike names from
such list until only one (1) name remains, and such person shall thereby be
selected as the arbitrator. Except as otherwise provided for herein, such
arbitration shall be conducted in conformity with the procedures specified in
the California Arbitration Act (Cal. C.C.P. §§ 1280 et seq.). The arbitrator
shall allow the discovery authorized by California Code of Civil Procedure
section 1283.05 or any other discovery required by law in arbitration
proceedings. To the extent that anything in this Agreement conflicts with the
arbitration procedures required by applicable law, the arbitration procedures
required by applicable law shall govern. The arbitrator shall issue a written
award that sets forth the essential findings and conclusions on which the award
is based. The arbitrator shall have the authority to award any relief authorized
by law in connection with the asserted claims or disputes. The arbitrator's
award shall be subject to correction, confirmation or vacation, as provided by
any applicable law setting forth the standard of judicial review of arbitration
awards.

        B.    The Company shall bear the entire cost of (i) the arbitrator's
fee, (ii) any other type of expense or cost that the Executive would not be
required to bear if the Executive were free to bring the dispute or claim in
court and (iii) any other expense or cost that is unique to arbitration. The
parties intend that this section describing arbitration shall be valid, binding,
enforceable and irrevocable and shall survive the termination of this Agreement.
Any final decision of the arbitrator so chosen may be enforced by a court of
competent jurisdiction. The Executive acknowledges and agrees that he/she is
waiving his/her right to a jury trial and agrees that the decision of the
arbitrator shall be final and binding. Each party shall pay its own costs and
attorneys' fees, if any. However, if any party prevails on a statutory claim
which affords the prevailing party attorneys' fees and costs, the Arbitrator may
award reasonable fees and costs to the prevailing party. Any dispute as to the
reasonableness of any fee or cost shall be resolved by the Arbitrator.

[THE REMINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------

        20.    No Waiver.

        The waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed as a waiver of any later breach
of that provision.

        21.    Counterparts.

        This Agreement may be executed in more than one counterpart, each of
which shall be deemed an original, but all of which together shall constitute
but one and the same instrument.

    SPECIALTY LABORATORIES, INC.             /s/  NICHOLAS R. SIMMONS      

--------------------------------------------------------------------------------

    By: Nicholas R. Simmons

--------------------------------------------------------------------------------

    Title: General Counsel

--------------------------------------------------------------------------------

    Date: December 15, 2003

--------------------------------------------------------------------------------


 
 
/s/  MARYAM SADRI      

--------------------------------------------------------------------------------

EXECUTIVE             Date: December 17, 2003

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------


Exhibit A
Form of General Release


GENERAL RELEASE OF ALL CLAIMS

        This General Release of All Claims ("Agreement") is voluntarily entered
into by «NAME» ("Executive") and Specialty Laboratories, Inc. ("Specialty" or
"Company") to settle fully and finally all obligations and/or differences
between them, disputed and/or undisputed, arising out of, relating to or
resulting from Executive's employment with Specialty and separation from
employment. Executive and Specialty agree:

1.Executive's employment with Specialty will terminate/terminated effective
«TERMDATE». On that date Executive's employment with Specialty will/did
automatically and immediately cease for all purposes except as provided below.
Also on that date, the Company will/did provide the Executive with a final
paycheck which will include payment for hours worked up through and including
«TERMDATE», plus all earned and untaken vacation.

2.As full and final settlement of all claims, demands, damages, liabilities
and/or causes of action of any kind whatsoever, known or unknown ("Claims") that
Executive has or may have against Specialty, its officers, directors,
shareholders, owners, parent companies, subsidiaries, affiliates, predecessors,
successors, assigns, agents, employees and representatives ("Specialty, et al"),
and in reliance upon Executive's termination of employment, release, covenants
and promises contained herein, Specialty agrees to provide Executive with the
severance benefits provided for and described in the Employment Agreement
between Specialty and Executive dated September 11, 2003.

3.In consideration of the above, Executive and Specialty waive, release and
forever discharge each other, et al, from all Claims that Executive or Specialty
has or may have against each other, et al, arising out of, relating to, or
resulting from any events occurring before the execution of this Agreement,
including but not limited to any Claims arising out of, relating to or resulting
from Executive's employment with Specialty, the cessation of that employment,
any Claims for violation of Specialty's policies or procedures, wrongful
termination, breach of contract, breach of the covenant of good faith and fair
dealing, violation of public policy, negligent and/or intentional infliction of
emotional distress and/or stress, negligence, injury to the psyche and/or
internal organs, negligent and/or intentional misrepresentation, fraud and/or
deceit, defamation and/or invasion of privacy, any claims for physical, mental
and/or psychological injuries, attorneys' fees, costs, any Claims under the
California Labor Code, the California Workers' Compensation Act, the California
Fair Employment and Housing Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Civil Rights Act of 1991, the Equal Pay Act, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the California Family Rights Act, the Consolidated
Omnibus Budget Reconciliation Act of 1985 and/or the Employee Retirement Income
Security Act of 1974 and/or any Claims under any other federal, state of local
law, constitution, regulation or ordinance. Executive and Specialty further
agree not to bring, continue or maintain any legal proceedings of any nature
whatsoever against each other, et al, before any court, administrative agency,
arbitrator or any other tribunal or forum by reason of any such Claims.
Specifically included in this release are all Claims of age discrimination,
whether under the Federal Age Discrimination in Employment Act of 1967, 29
U.S.C. Section 621 et seq., the California Fair Employment and Housing Act,
California Government Code Section 12941 et seq. or any other law.

9

--------------------------------------------------------------------------------

4.This Agreement is intended to be effective as a bar to all Claims as stated in
paragraph 3. Accordingly, Executive and Specialty hereby expressly waive all
rights and benefits conferred by Section 1542 of the California Civil Code,
which states:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."

Executive and Specialty acknowledge that they may hereafter discover Claims or
facts in addition to or different from those which they now know or believe to
exist with respect to the subject matter of this Agreement and which, if known
or suspected this Agreement, may have materially affected this settlement.
Nevertheless, Executive and Specialty hereby waive any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts. Executive and Specialty acknowledge that they understand the significance
and consequence of such release and such specific waiver of Section 1542.

5.Executive acknowledges and agrees he/she has signed, or concurrent with this
Agreement is signing, the "Agreement with Respect to Confidential Information,
Inventions and Works of Authorship" ("Confidentiality Agreement"), which is
fully incorporated herein by this reference. Executive warrants and represents
he/she has not breached any of his obligations under the Confidentiality
Agreement and agrees to abide by all promises, terms, obligations and covenants
agreed to, made and/or assumed by Executive under the Confidentiality Agreement.

6.Executive acknowledges and agrees he/she will make only truthful remarks and
statements about and will not disparage Specialty and/or Specialty's business
operations, products, services, practices, procedures, policies, officers,
directors, shareholders, agents, employee and representatives. The Company
acknowledges and agrees that no member of Company senior management will make
disparaging or untrue remarks about Executive.

7.Executive agrees that upon termination of employment with the Company,
Executive will promptly transfer to the Company, all drawings, manuals, guides,
records, notebooks, papers, writings, computer software or programs in any form
and other documents and materials, including all copies thereof, which are in
Executive's possession or under Executive's control, whether or not such items
were prepared by Executive, which would not be in the possession of the
Executive except for the employment of the Executive by the Company.

8.Executive agrees not to disclose this Agreement or any of its terms to anyone
except his attorney, or tax advisor, if any.

9.Specialty expressly denies any violation of any of its policies, procedures,
state or federal laws or regulations. Accordingly, while this Agreement resolves
all issues between Executive and Specialty relating to any alleged violation of
Specialty's policies or procedures or any state or federal law or regulation,
this Agreement does not constitute an adjudication or finding on the merits and
it is not, and shall not be construed as, an admission by Specialty of any
violation of its policies, procedures, state or federal laws or regulations.

10.The consideration described in paragraph 2 above constitutes the sole and
exclusive consideration provided Executive under this Agreement. Executive
acknowledges and agrees he/she has received all wages, bonuses, commissions,
compensation remuneration, and all other moneys due him/her arising out of,
relating to or resulting from his employment with Specialty, including but not
limited to all moneys due him/her under any and all benefit plans established
and/or maintained by Specialty.

10

--------------------------------------------------------------------------------

11.Executive and Specialty each represent and warrant they have not transferred
or assigned to any person or entity any rights or Claims released herein.

12.This Agreement is binding upon and inures to the benefits of Executive's
spouse, family, heirs, successors, assigns, executors, administrators and
personal representatives and is binding upon the inures to the benefit of the
successors and assigns of Specialty.

13.Except as explicitly provided herein, neither party will be liable to the
other party for any costs or attorneys' fees, including any provided by
statutes.

14.Executive fully understands, acknowledges and agrees among the various rights
and Claims he/she is waiving, releasing and forever discharging by the execution
of this Agreement are all rights and Claims arising under the Federal Age
Discrimination in Employment Act of 1967, 29 U.S.C. Section 621, et. seq.
Executive further understands, acknowledges and agrees that:

a.In return for this Agreement, Executive will receive compensation beyond that
which Executive was already entitled to receive before entering into this
Agreement.

b.Executive was given a copy of this Agreement on, and informed that Executive
has been given forty-five (45) days within which to consider this Agreement;

c.Executive has carefully read and fully understands all of the provisions of
this Agreement;

d.Executive is, by the execution of this Agreement, waiving, releasing and
forever discharging Specialty, et al, from all Claims that he/she has or may
have against Specialty, et al, individually and/or collectively, including but
not limited to all Claims of age discrimination;

e.Executive was previously advised, and is hereby further advised, in writing to
consult with an attorney before executing this Agreement; and

f.Executive was informed that Executive has a period of seven (7) days following
the execution of this Agreement by both parties to revoke this Agreement by
providing written notice of such revocation to Specialty's Human Resources
Department and was previously advised, and is hereby further advised, in writing
that this Agreement shall not become effective or enforceable until this seven
(7) day revocation period has expired without him/her having exercised his right
of revocation; and

15.This is the entire agreement between the parties and supersedes all previous
negotiations, agreements and understandings, with the exception of the
Confidentiality Agreement referenced in Section 5 herein and the surviving
provisions of the Employment Agreement. Any oral representations regarding this
Agreement shall have no force or effect. No modifications of this Agreement can
be made except in writing signed by Executive and an authorized representative
of Specialty. If any action or other legal proceeding is brought by either party
for damages, specific performance or other injunctive relief by reason of any
asserted violation of this Agreement, the prevailing party shall be entitled to
recover its reasonable costs and attorney fees.

16.Executive acknowledges and agrees that he/she has been advised this Agreement
is a final and binding legal document, that he/she has had reasonable and
sufficient time and opportunity to consult with an attorney of his own choosing
before signing this Agreement and that in signing this Agreement, he/she has
acted voluntarily of his own free will and has not relied upon any
representation made by Specialty or any of its agents, employees or
representatives regarding this Agreement's subject matter or its effect.

17.Executive agrees to return all Company property, including but not limited to
all computer equipment, credit cards, telephone equipment, and dictation
equipment. Executive also agrees

11

--------------------------------------------------------------------------------

to provide a final reconciliation of all cash advances, travel advances, along
with incurred authorized expenses as substantiated by appropriate receipts.
Executive agrees that failure to return all Company property and/or provide
proper documentation to account for any outstanding travel or cash advances
within seven (7) days of Executive's execution of this Agreement shall make this
Agreement null and void.

18.Executive agrees that he/she will make himself available at mutually
agreeable times as requested by Specialty to use his best efforts to cooperate
with Specialty in any litigation or government investigations or proceedings now
pending or which may later arise in which Specialty requires or desires his
cooperation as a witness or otherwise. Specialty will reimburse Executive for
reasonable travel and other out-of-pocket expenses incurred as a result of
providing such cooperation. It is understood that Executive's availability will
be for reasonable periods of time during normal business and employment
activities elsewhere and that his availability for assistance in such litigation
activities on behalf of Specialty will not unreasonably interfere with his
efforts to pursue such other business and employment activities.

19.Any dispute or controversy between Executive, on the one hand, and Specialty,
on the other hand, in any way arising out of, related to, or connected with this
Agreement or the subject matter thereof, shall be resolved through final and
binding arbitration in Los Angeles, California, pursuant to California Civil
Procedure Code §§ 1282 - 1284.2. In the event of such arbitration, unless
otherwise required by law, each party shall pay its own attorneys' fees and
costs and Specialty shall pay the arbitrator's fees, and any and all other
administrative costs of the arbitration. Notwithstanding any provision in this
Section 19, neither party shall be prohibited from seeking injunctive relief as
necessary to maintain the status quo pending an arbitration proceeding regarding
the breach or threatened breach of the Confidentiality Agreement or any other
confidentiality obligations owed to the other party. The provisions of this
Section 19 supercede and replace in their entirety any prior arbitration
agreement(s) that may exist between Executive and Specialty.

20.If any provision of this Agreement or the application thereof is held invalid
the invalidity shall not affect other provisions or applications of this
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.


I HAVE COMPLETELY AND CAREFULLY READ THE FOREGOING, INCLUDING THE WAIVER AND
RELEASE OF CLAIMS SET FORTH IN PARAGRAPHS 2, 3, 4, 10, 13, AND 14 ABOVE AND
FULLY UNDERSTAND AND VOLUNTARILY AGREE TO ITS TERMS.

        THIS AGREEMENT CONTAINS A WAIVER OF CLAIMS UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT. YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT.

Dated:                

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

«NAME»
 
 
 
 
SPECIALTY LABORATORIES, INC.
Dated:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
Exhibit A Form of General Release
